MATRIX CAPITAL GROUP, INC. Distributor of the Rx Funds Trust and American Independence Funds Trust Shares of Beneficial Interest SELLING GROUP AGREEMENT Matrix Capital Group, Inc. (“Matrix”) is the principal underwriter for the shares of American Independence Funds Trust and Rx Funds Trust, and any future Trust for which RiskX Investments, LLC serves as investment advisor, all Delaware business trusts (the ”Companies”) registered as open-end management investment companies under the Investment Company Act of 1940 (the "Act"). The Companies are currently authorized to issue Class “A”, Class “C”, Class “R”, Institutional Class and Premier Class shares of American Independence Funds Trust and Rx Funds Trust . The shares of additional series or classes of the Companies may become available for sale in the future, in which event, the terms and conditions of this Agreement will be fully applicable thereto. We are pleased to invite you to participate in the sale of the shares of the available series of the Companies under the terms and conditions hereinafter set forth. 1. As principal underwriter, Matrix (also referred to herein as “we”) has the exclusive right to buy shares from the Companies for purposes of resale. We are not the agent of any dealer or any other purchaser of shares of the Companies, and all sales of the shares of the Companies made by us under this Agreement are made by us as principal. You are not authorized to act as our agent or as agent of the Companies for any purpose. 2. The prices at which you may offer the Companies’ shares to your customers are the public offering prices described in the then-current prospectus of the available series. 3. All orders are subject to acceptance or rejection by us at our New York office, in our sole discretion, and all orders, which are accepted by us, will be deemed to be accepted at our principal office in New York. Orders accepted will by confirmed at the applicable public offering price determined in the manner described in the prospectus of the appropriate Companies’ series. No conditional order will be accepted on any basis other than at a specified definite price. The procedure for handling orders will be subject to procedures, which we shall provide to you and which are agreed upon by the parties, from time to time. 4. Each party to this Agreement agrees to keep confidential all customer information (whether written or oral), and shall not distribute the same to any other parties, at any time, except with the express written consent of the other party or as required or permitted to by law, rule or regulation unless they are compelled to do so by third party subpoena, regulatory inquiry or court order. Each party acknowledges that certain information made available to the other party may be deemed nonpublic personal information under the Gramm-Leach-Bliley Act or other federal and state privacy laws and the regulations promulgated there under (collectively, “Privacy Laws”). Each party hereby agrees: (a) not to disclose or use such information except as required to carry out its duties under this Agreement or as otherwise permitted by the Privacy laws; (b) to establish and maintain procedures reasonably designed to ensure the security and privacy of all such information; and (c) to cooperate with the other party and provide reasonable assistance in ensuring the compliance of such Privacy Laws to the extent applicable to either party. We do not sell client or shareholder information to anyone. The provisions of this paragraph shall survive the termination of this Agreement. 5. By accepting this offer, you agree: (a) that you will offer and sell the Companies’ shares only to those persons who are eligible to purchase such shares; (b) That you will offer the Companies’ shares only in those jurisdictions in which the shares may lawfully be offered for sale. Matrix acknowledges that Dealer relies on the Fund’s order processing capabilities to accept or reject orders as appropriate in order to comply with jurisdiction requirements. Dealer acknowledges that it will provide Matrix with the state of registration for all transactions entered in an omnibus account; (c) that you will purchase the companies’ shares only from us or from your customers, and that you understand that under NASD Rule 0120 (g) of the Financial Industry Regulatory Authority (FINRA) states that "the term 'customer' shall not include a broker or dealer"); (d) that you will send confirmations of orders to your customers as required by rule 10b10 of the 1934 Act. In the event the customers of dealers place orders directly with the Fund or any of its agents, confirmation will be sent to such Customers, as required, by the fund’s transfer agent. (e) Dealer agrees to obtain any taxpayer identification number certification from its customers required under the Internal Revenue Code and any applicable Treasury regulations, and to implement any required backup withholding. (f) that you will not purchase any shares from your customers at a price lower than the appropriate redemption price currently established by the Companies for its shares. Nothing herein contained, however, shall prevent you from selling any of such shares for the account of your customers to the Companies or to us as agent, at the redemption price currently established with respect to such shares and, at your option, charging your customers a fair commission for handling the transaction; (g) that you will sell shares to your customers only at the public per share offering price then in effect; (h) that you will not withhold placing with us properly received customers' orders for shares for any reason; (i) You agree to not transmit orders to us for your own account or for the account of customers that were received by you after the close of trading on the New York Stock Exchange (generally 4:00 p.m. eastern standard or eastern daylight savings time) (j) That you will be responsible for the proper instruction and training of all sales personnel employed by you in order that the Companies’ shares will be offered hereunder in accordance with the terms and conditions of this Agreement and all applicable laws, rules and regulations, and that you will indemnify and hold us harmless from any direct and indirect claims, damages losses, liabilities, or expenses (including the reasonable cost of investigation and reasonable attorney’s fees) resulting from (i) your willful misconduct or negligence, or that of your agents and employees, as measured by industry standards, in the performance of, or failure to perform, your obligations under this Agreement; and (ii) any violation of any law, rule, or regulation. However, you will not be liable for indemnification hereunder to the extent that any claim damage, loss, liability, or expense results from the willful misconduct or gross negligence, as measured by industry standards, of us or our affiliates. Such right of indemnification will survive the termination of this Agreement. (k) We will indemnify and hold harmless you, each of your directors, officers, employees and agents, from any direct and indirect claims, damages losses, liabilities, or expenses (including the reasonable cost of investigation and reasonable attorney’s fees) resulting from (i) our willful misconduct or negligence, or that of our agents and employees, as measured by industry standards, in the performance of, or failure to perform, our obligations under this Agreement; (ii) any violation of any law, rule, or regulation relating to the registration or qualification of shares of a Fund; or (iii) any untrue statement, or alleged untrue statement, of a material fact contained in any Fund’s registration statement or any offering documents, sales literature, or marketing materials that we, a Fund or any of our affiliates provide to you, or any omission, or alleged omission, to state a material fact required to be stated therein or necessary to make the statements therein so misleading; provided, however, that we will not be liable for indemnification hereunder to the extent that any claim damage, loss, liability, or expense results from the willful misconduct or gross negligence, as measured by industry standards, of you or your affiliates. Such right of indemnification will survive the termination of this Agreement. 6.
